OPINION

Per Curiam:

In this appeal from an order denying a pretrial petition for habeas corpus, we believe evidence presented to the grand jury justified its indictment of appellant. NRS 172.155; Callanan v. United States, 364 U.S. 587 (1961); McWilliams v. State, 87 Nev. 302, 486 P.2d 481 (1971).
“[W]e are not now concerned with the prospect that the *417evidence presently in the record may, by itself, be insufficient to sustain a conviction.” McDonald v. Sheriff, 89 Nev. 326, 327, 512 P.2d 774, 775 (1973).
Other contentions raised by appellant are without merit. Cf. Baker v. State, 88 Nev. 369, 498 P.2d 1310 (1972).
The order denying habeas relief is affirmed.